DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Prosecution on the merits of this application is reopened on claims considered unpatentable for the reasons indicated below: 
	Claims fall under statutory double patenting rules.

Applicant is advised that the Notice of Allowance mailed September 24, 2020 is vacated.  If the issue fee has already been paid, applicant may request a refund or request that the fee be credited to a deposit account.  However, applicant may wait until the application is either found allowable or held abandoned.  If allowed, upon receipt of a new Notice of Allowance, applicant may request that the previously submitted issue fee be applied.  If abandoned, applicant may request refund or credit to a specified Deposit Account.

Response to Amendment
The amendment filed on September 2, 2020 in response to the previous Non-Final Office Action (06/02/2020) is acknowledged and has been entered.
	Claims 1 – 9 and 11 are currently pending.
	Claims 10 and 12 – 20 are cancelled.

Applicant’s amendment overcomes the following objections/rejections in the last Office Action:
Rejection under 112 2nd paragraph

Response to Arguments
Applicant’s arguments with respect to claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-8, 12-15 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Prasad et al. (US 8,699,779) in view of Smith (US 9,230,382).
Re Claim 1, Prasad teaches a method, comprising: tracking edges that define edges of a document within a field of view of a camera (Prasad teaches a user points the camera/mobile device at a check such that an image of the check appears in the field of view - col. 15: 13-15. Prasad teaches edge and corner detection can be performed on the images by the mobile device - col. 15:36-40. Prasad further teaches when the edges of the check image are aligned (tracking the alignment of the edges) within the alignment guide, an image of the check is captured automatically by the camera or the mobile device - col. 6:21-31); deriving a guiding rectangle that substantially outlines an available area within the field of view [Prasad teaches an alignment guide is generated/adjusted automatically by the camera (without user intervention) where the alignment guide substantially outlines an area within the field of view - col. 14:65-67; col. 15:15-17); and superimposing the guiding rectangle within the field of view (Prasad teaches rotating calipers algorithm is used to determine a tightest fitting rectangle around the check boundary which can be used to determine the angle of it, with that angle being used to align the check properly - col. 11: 18-22). Prasad further teaches when the edges of the check substantially align with the guiding rectangle (alignment guide 235), the image of the check is automatically captured by the camera/mobile device (col. 6:21-31) and removing the guiding rectangle from the field of view when the edges of the document substantially align with the guiding rectangle (c.3, ll.66-67; c. 13, ll.22-24: “The alignment guide may provide a pre-image capture quality check”; “an application on the mobile device may crop the image around where the alignment guide was during the image capture.” This suggests that the alignment guide is remove after imaging.). Prasad fails to teach determining a comer of two intersecting edges is within a predefined pixel distance of a corresponding comer of the guiding rectangle. The limitation is well known in the art as taught in Smith. In the same field of endeavor, Smith teaches a document image capturing and processing of target document (Figs. 1-2) comprising alignment camera overlay (102) configured to help a user to ensure that a check is aligned horizontally (Fig. 2). Smith also teaches edge and comer detection configured to detect comers of the check in each sub-region wherein each sub-region is a rectangle that is a set percentage of a horizontal width and a set percentage of a vertical height (col. 4:18-52; col. 8:1-col. 10:23). Therefore, in light of the teaching in Smith, it would have been obvious to one of ordinary skill in the art at the time the invention was made (pre-AIA ) or before the effective filing date of the claimed invention (AIA ) to modify Prasad by identifying/determining a comer of two intersecting edges within a predefined pixel distance of a corresponding comer of the guiding rectangle. Modifying Prasad based on Smith would result in a device that is capable of facilitating image capturing of a document such that the captured image is optimized and enhanced for image transmission and subsequent analysis and data extraction (Smith, col. I :66-col. 2:22). 

Re Claim 2, Prasad in view of Smith teaches the method of claim I further comprising, activating the camera as soon as the edges substantially align for capturing an optimal document image (Prasad, col. 15:6-8, 11-12). 
Re Claim 3, Prasad in view of Smith teaches the method of claim I further comprising presenting a button within the field of view that can be touched for activating the camera and capturing an optimal document image as soon as the edges substantially align (Prasad, col. 15:8-10). 

Re Claim 4, Prasad in view of Smith teaches the method of claim I further comprising, capturing, by the camera, an optimal document image as soon as the edges substantially align and sending the optimal image over a network connection to an external document processing service for Optical Character Recognition (OCR) processing (Prasad, col. 2:44-66; col. 15:6-8, 11-12).

Re Claim 5, Prasad in view of Smith teaches the method of claim 1, wherein tracking further includes deriving a perimeter rectangle comprised of the edges and tracking the perimeter rectangle within the field of view during operation of the camera (Smith; col. 4: 18-52; col. 8: I-col. 10:23). 

Re Claim 6, Prasad in view of Smith teaches the method of claim 5, wherein deriving further includes monitoring the perimeter rectangle as the perimeter 

Re Claim 7, Prasad in view of Smith teaches the method of claim 1, wherein deriving further includes determining the guiding rectangle as a rectangle that outlines a perimeter of the available area for the field of view (Prasad, col. 6: 1-48). 
Re Claim 8, Prasad in view of Smith teaches the method of claim 1, wherein deriving further includes calculating the guiding rectangle as a rectangle that is a predefined percentage larger in area than a document rectangle defined by the edges or the document and that fits within the available area of the field of view (Prasad, col. 6: 1-48). 

Re Claims 12-13, it is a method claim that corresponds to the apparatus claims 1-2. Therefore, claim 12 is analyzed and rejected as previously discussed with respect to claims 1-2. 

Re Claim 14, it is a method claim that corresponds to the apparatus claim 3. Therefore, claim 14 is analyzed and rejected as previously discussed with respect to claim 3.

Re Claim 15, it is a method claim that corresponds to the apparatus claim 4. Therefore, claim 15 is analyzed and rejected as previously discussed with respect to claim 4. 

Re Claim 19, although the wording is different, the material is considered substantively equivalent to the material associated with claims 1-2, as discussed above. 
Re Claim 20, Prasad in view of Smith teaches the device of claim 19, wherein the device is one of: a phone (Prasad, col. 3:46-54), a tablet, a wearable processing device, a laptop, an Automated Teller Machine (A TM), a network camera, a desktop computer, a kiosk, a standalone printer/scanner, and a Point-Of-Sale (POS) terminal. 

Claims 9 and 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Prasad et al. (US 8,699,779) in view of Smith (US 9,230,382), and further in view of Bueche, Jr. et al. (US 9,818,090). 
Re Claim 9, Prasad in view of Smith fails to teach wherein superimposing further includes providing an animation within the field of view illustrating moving the camera or the document closer to or farther away from the document or the camera to align the edges of the document with the guiding rectangle depicted within the field of view. Bueche teaches this in col. 7, lines 19-51, where a feedback indicator 235 providing feedback to the user illustrating moving the camera or the document closer to or farther away from the document or the camera to align the edges of the document with the guiding rectangle depicted within the field of view (Fig. 3). In light of the teaching from Bueche, it would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to modify Prasad in view of Smith by providing an animation within the field of view illustrating moving the camera or the document closer to or farther away from the 

Re Claim 16, it is a method claim that corresponds to the apparatus claim 9. Therefore, claim 16 is analyzed and rejected as previously discussed with respect to claim 4. 

Re Claim 17, it is a method claim that corresponds to the apparatus claim 9. Therefore, claim 17 is analyzed and rejected as previously discussed with respect to claim 9. 

Re Claim 18, Prasad in view of Smith and Bueche teaches the method of claim 12, wherein removing further includes one or more of: presenting a confirmation within the field of view as soon as the document rectangle overlaps the guiding rectangle and outputting a confirmatory audible sound as soon as the document rectangle overlaps the guiding rectangle (Bueche, col. 7:36-51). 

Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).

Claims 1 – 9 and 11 rejected under 35 U.S.C. 101 as claiming the same invention as that of 1 – 10 of U.S. Patent No. 10,289,997. This is a statutory double patenting rejection.
Regarding claim 1, although the claim language is not identical, the scope of the claims are identical. See table below:
Instant Claims
10,289,997 Claims

Cl. 1: A method, comprising: tracking edges that define a document within a field of view of a camera
A Method, comprising: tracking edges that define a document within a field of view of a camera; 
Identical
deriving a guiding rectangle that substantially outlines an available area within the field of view;
deriving a guiding rectangle that substantially outlines an available area within the field of view; 
Identical
superimposing the guiding rectangle within the field of view;
superimposing the guiding rectangle within the field of view; 
Identical

and removing the guiding rectangle from the field of view when the edges of the document substantially align with the guiding rectangle, including when a top leftmost corner of two intersecting edges is within a predefined pixel distance of a top leftmost corner of the guiding rectangle.
Identical scope


Regarding claims 2 – 9 and 11, the claim language is identical as that of claim 2 – 10 of ‘997.

Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTOINETTE T. SPINKS whose telephone number is (571)270-3749.  The examiner can normally be reached on M-F 8am - 4pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Twyler Haskins can be reached on 571-272-7406.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ANTOINETTE T SPINKS/           Primary Examiner, Art Unit 2698